Title: General Orders, 18 July 1781
From: Washington, George
To: 


                  
                     
                     Head Quarters near Dobb’s Ferry Wednesday July 18. 1781
                  Morning OrdersA Subaltern and eighteen privates for Guard to be on the Grand Parade at two ô clock this afternoon.Parole MarbleheadCountersigns Salem:Newhaven.
                  
                  For the day tommorowMajor General HoweLieutenant Colone. ReidFor Picquet  Major TrescotInspector    Captain DrewAn Active industrious Serjeant is much wanted to serve as Provost Marshal any officer who can recommend a suitable person is requested to send his name and regiment to the Orderly office.
               